FILED
                                                                          November 18, 2020
No. 20-0183 – Cody Ryan Fields v. Ross H. Mellinger, et al.                     released at 3:00 p.m.
                                                                            EDYTHE NASH GAISER, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA


Hutchison, J., concurring:


       I concur with the majority’s holding that West Virginia does not recognize a private

right of action for monetary damages for a violation of Article III, Section 6 of the West

Virginia Constitution. I write separately because I believe that the Court should look to

The Restatement (Second) of Torts § 874A (1979) in determining whether a legislative

provision (or, in this case, a constitutional provision) implies a private right of action for

monetary damages.


       Section 874A provides:


              When a legislative provision 1 protects a class of persons by
              proscribing or requiring certain conduct but does not provide a
              civil remedy for the violation, the court may, if it determines
              that the remedy is appropriate in furtherance of the purpose of
              the legislation and needed to assure the effectiveness of the
              provision, accord to an injured member of the class a right of
              action, using a suitable existing tort action or a new cause of
              action analogous to an existing tort action.



(Footnote added). Comment h to § 874A instructs: “The primary test for determining

whether the courts should provide a tort remedy for violation of the legislative provision is

whether this remedy is consistent with the legislative provision, appropriate for promoting


       1
        Comment a to § 874A clarifies that, “[a]s used in this Section, the term ‘legislative
provision’ includes statutes, ordinances and legislative regulations of administrative
agencies at various levels of government. It also includes constitutional provisions.”
its policy and needed to assure its effectiveness.” Id. In so determining, the section

enumerates six factors “to which a court may be expected to give consideration.” They

include:


   (1) The nature of the legislative provision;

   (2) The adequacy of existing remedies;

   (3) The extent to which the tort action will aid or supplement or interfere with, existing
       remedies and other means of enforcement;

   (4) The significance of the purpose that the legislative body is seeking to effectuate;

   (5) The extent of the change in tort law; and

   (6) The burden that the new cause of action will place on the judicial machinery.
Id. See e.g., Alaska Marine Pilots v. Hendsch, 950 P.2d 98 (Alaska 1997); Katzberg v.

Regents of Univ. of Calif., 58 P.3d 339 (Calif. 2002). I believe that consideration of the

certified question under these factors would render a decision that is consistent with the

majority’s ultimate conclusion that no private right of action for monetary damages exists

for a violation of Article III, Section 6 of the West Virginia Constitution.


       For the foregoing reason, I concur.